



Exhibit 10.9


ALLEGIANT TRAVEL COMPANY
RESTRICTED STOCK
AGREEMENT




This Restricted Stock Agreement (the “Agreement”) is made as of [Grant Date]
(“Date of Grant”) between Allegiant Travel Company, a Nevada corporation (the
“Company”) and [Participant Name] (“Grantee”).


1.LONG- TERM INCENTIVE PLAN.  The restricted stock granted under this Agreement
shall be subject to the terms, conditions and restrictions of the Allegiant
Travel Company 2016 Long-Term Incentive Plan (the “Plan”).  A copy of the Plan
is available to Grantee upon request and is incorporated in this Agreement by
this reference.  Terms used in this Agreement that are defined in the Plan shall
have the same meaning as in the Plan, unless the text of this Agreement clearly
indicates otherwise.


2.RESTRICTED STOCK AWARDS.


A.The Company hereby grants to Grantee a total of [Number of Shares Granted]
shares of the Company’s Common Stock (the “Restricted Stock”) subject to the
terms and conditions set forth below.


B.The number of shares of common stock issued to the Grantee as Restricted Stock
shall be recorded in the records of the Company.


C.The Restricted Stock has been awarded as compensation to the Grantee for
services to be rendered over the vesting period provided for herein.


D.This Agreement sets forth the terms, conditions and restrictions applicable to
the Restricted Stock granted to Grantee.


3.RESTRICTIONS.


A.The Restricted Stock has been awarded to the Grantee subject to the transfer
and forfeiture conditions set forth in Paragraph C below (the “Restrictions”)
which shall lapse, if at all, as described in Section 4 below. For purposes of
this Award, the term Restricted Stock includes any additional shares of stock
granted to the Grantee with respect to any Restricted Stock (e.g., shares issued
upon a stock dividend or stock split) prior to the vesting of the Restricted
Stock.


B.Grantee may not directly or indirectly, by operation of law or otherwise,
voluntarily or involuntarily, sell, assign, pledge, encumber, charge or
otherwise transfer (a “transfer”) any of the Restricted Stock prior to vesting
as provided in Section 4 below. Any transfer or attempted transfer prior to such
time shall be null and void and of no effect whatsoever.


C.If the Grantee’s employment with the Company terminates prior to the vesting
of all Restricted Stock of the Grantee for any reason other than as set forth in
Section 4 below, then the Grantee shall forfeit all of the Grantee’s right,
title and interest in and to the Restricted Stock not vested as of the date of
such termination and such Restricted Stock shall be reconveyed to the Company as
of the date of such termination without further consideration or any act or
action by the Grantee.
  
D.The Restrictions imposed under this Section 3 shall apply to all shares of the
Company’s common stock or other securities issued with respect to Restricted
Stock hereunder in connection with any merger, reorganization, consolidation,
recapitalization, stock dividend or other change in corporate structure
affecting the common stock of the Company which occurs prior to the vesting of
the Restricted Stock.


4.    EXPIRATION AND TERMINATION OF RESTRICTIONS. The Restrictions imposed under
Section 3 above will expire and vesting of the Restricted Stock shall be as
follows:


A.[On first anniversary date], the Restrictions will expire with respect to
one-third (⅓) of the Restricted Stock of the Grantee not forfeited prior to that
date;





--------------------------------------------------------------------------------







B.[On second anniversary date], the Restrictions will expire with respect to an
additional one-third (⅓) of the Restricted Stock of the Grantee not forfeited
prior to that date; and


C.[On third anniversary date], the Restrictions will expire with respect to the
balance of the Restricted Stock of the Grantee not forfeited prior to that date.


Notwithstanding anything herein to the contrary, the following special vesting
rules shall apply:


All Restricted Stock of a Grantee shall become fully vested upon the Grantee’s
death or total disability. Total disability shall be defined as a physician
certified disability which permanently or indefinitely renders the Grantee
unable to perform his/her usual duties for the Company.


5.ADJUSTMENTS. If the number of outstanding shares of common stock of the
Company is changed as a result of a stock dividend, stock split or the like
without additional consideration to the Company, the number of shares of
Restricted Stock under this Agreement shall be adjusted to correspond to the
change in the outstanding shares of the Company’s common stock.


6.VOTING AND DIVIDENDS. Subject to the restrictions contained in Section 3
hereof, the Grantee shall have all rights of a stockholder of the Company with
respect to the Grantee’s Restricted Stock, including the right to vote the
shares of the Grantee’s Restricted Stock and the right to receive any cash or
stock dividends, including dividends of stock of a company other than the
Company. Stock dividends issued with respect to the Grantee’s Restricted Stock
shall be treated as additional shares of the Grantee’s Restricted Stock (even if
they are shares of a company other than the Company) that are subject to the
same restrictions and other terms and conditions that apply to the shares with
respect to which such dividends are issued. If a dividend is paid in other
property, the Grantee will be credited with the amount of property which would
have been received had the Grantee owned a number of shares of common stock
equal to the number of shares of Restricted Stock credited to his/her account.
The property so credited will be subject to the same restrictions and other
terms and conditions applicable to the Restricted Stock under this Agreement and
will be disbursed to the Grantee in kind simultaneously with the Restricted
Stock to which such property relates.


7.DELIVERY OF SHARES. The shares of Restricted Stock of the Grantee will be
issued in the name of the Grantee as Restricted Stock and will be held by the
Company prior to vesting in certificated or uncertificated form. If a
certificate for Restricted Stock is issued prior to vesting, such certificate
shall be registered in the name of the Grantee and shall bear a legend in
substantially the following form:


“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in a Restricted Stock Agreement dated [Grant Date] between the
registered owner of the shares represented hereby and Allegiant Travel Company.
Release from such terms and conditions shall be made only in accordance with the
provisions of such Agreement, copies of which are on file in the office of
Allegiant Travel Company.”


Upon request from the Company, the Grantee shall deposit with the Company a
stock power, or powers, executed in blank and sufficient to reconvey the
Restricted Stock to the Company upon any forfeiture of the Restricted Stock (or
a portion thereof), in accordance with the provisions of this Agreement. Upon
vesting of any Restricted Stock, any stock certificates and stock powers
relating to such vested Restricted Stock shall be released to the Grantee upon
request.


8.ADDITIONAL AGREEMENTS.  As a material inducement to the grant of Restricted
Stock to Grantee hereunder, the provisions of Sections 8, 9, 10, 11 and 12 shall
apply.
A.For purposes of this Agreement, the following terms and provisions shall have
the following meanings:
(i)The “Prohibited Time Period” shall mean the period beginning on the date of
execution hereof and ending on the date that is one (1) year after the
termination of Grantee’s employment with the Company.
(ii)“Prohibited Employee” means any employee, independent contractor or
consultant of the Company or its subsidiaries who worked for the Company or its
subsidiaries at any time within six (6) months prior to the Determination Date.
(iii)“Determination Date” shall mean any date as of which a determination is
being made as to who is a Prohibited Employee.





--------------------------------------------------------------------------------







(iv)    “Confidential Information” means business information of the Company
(including but not limited to, information included within or relating to any
Works, the fact that Grantee is performing services for the Company, the type of
services being performed, network architecture, software, hardware, systems,
system requirements and plans, database, automation capabilities and plans,
compilations, analyses, reports, forecasts, strategic insights and statistical
models about customers or prospective customers and their behavior, know-how,
ideas, research and development, programs, methods, techniques, processes,
financial information and data, business plans, business strategies, marketing
plans and strategies, customer lists, price lists, cost information, information
about employees and information and descriptions of new products and new product
development) now known by Grantee, or in Grantee possession, or hereafter
learned or acquired by Grantee, that derives economic value, actual or
potential, from not being generally known to, and not being readily
ascertainable by proper means by other persons who can obtain economic value
from its disclosure or use. Confidential Information may be written or oral,
expressed in electronic media or otherwise disclosed, and may be tangible or
intangible. Confidential Information also includes any information made
available to the Company by its customers or other third parties and which the
Company is obligated to keep confidential. Confidential Information does not
include information which at the time of disclosure or thereafter becomes
publicly available other than through Grantee’s fault or negligence.
(v)    “Employed” or “Employment” means, for purposes of this Agreement only, to
be engaged in the performance of services for or on behalf of the Company or its
subsidiaries, whether as an employee, independent contractor or otherwise.
(vi)    “Works” means any work, studies, reports or analyses devised, developed,
designed, formulated or reduced to writing by Grantee at any time while Grantee
is or has been Employed by the Company, including, without limitation any and
all compositions or works of authorship, concepts, compilations, abridgments, or
other form in which Grantee may directly or indirectly recast, transform or
adapt any of the foregoing.
(vii)    “Materials” means any product, model, document, instrument, report,
plan, proposal, specification, manual, tape, and all reproductions, copies or
facsimiles thereof, or any other tangible item which in whole or in part
contains, embodies or manifests, whether in printed, handwritten, coded,
magnetic, digital or other form, any Confidential Information or Works.
B.Grantee agrees that during the Prohibited Time Period, he/she shall not, for
any reason, without the prior written consent of the Company, on his/her own
behalf or in the service or on behalf of others, hire any Prohibited Employee or
request or induce any Prohibited Employee to terminate that person’s employment
or relationship with the Company or to accept employment with any other person.


9.    OWNERSHIP OF WORKS AND MATERIALS.
A.Grantee agrees that all Confidential Information, Works and Materials are the
sole and exclusive property of the Company.
B.Grantee also specifically acknowledges and agrees that any tangible expression
of any Confidential Information, Works or Materials were developed, made or
invented exclusively for the benefit of and are the sole and exclusive property
of the Company or its successors and assigns as “works for hire” under Section
201 of Title 17 of the United States Code.
C.In the event that any Confidential Information, Works or Materials are deemed
not to be a work for hire, Grantee agrees to assign, and does hereby irrevocably
assign, to the Company all of his/her right, title and interest in and to such
Confidential Information, Works and Materials. Grantee further agrees to take
any actions, including the execution of documents or instruments, which the
Company may reasonably require to effect Grantee’s assignment of rights pursuant
to this Section 9C, and Grantee hereby constitutes and appoints, with full power
of substitution and resubstitution, the Company as Grantee’s attorney-in-fact to
execute and deliver any documents or instruments which Grantee has agreed to
execute and deliver pursuant to this Section 9C.
D.Grantee hereby waives and releases in favor of Company all rights in and to
the Confidential Information, Works and Materials and agrees that Company shall
have the right to revise, condense, abridge, expand, adapt, change, modify, add
to, subtract from, re-title or otherwise modify the Confidential Information,
Works and Materials without Grantee’s consent.


10.
CONFIDENTIALITY.






--------------------------------------------------------------------------------





A.Grantee agrees to protect the Company’s Confidential Information by agreeing
that Grantee will not, at any time from and after the date hereof until a date
that is three (3) years after Grantee’s Employment with the Company has
terminated for any reason, directly or indirectly, disclose, reveal or permit
access to all or any portion of the Confidential Information (including any
facilities, apparatus or equipment which embody or employ all or any portion of
the Confidential Information), to any Person without the written consent of the
Company, except to Persons designated or Employed by the Company, or unless
compelled to do so by law, provided that Grantee will provide the Company with
sufficient advance notice so that Company may seek a protective order to avoid
disclosure of such Confidential Information.
B.    Without the prior written consent of the Company, Grantee agrees that
Grantee will not, directly or indirectly, use or exploit any Confidential
Information at any time from and after the date hereof until a date that is
three (3) years after Grantee’s Employment with the Company has terminated for
any reason for any purpose other than in connection with Grantee’s Employment
duties and obligations, including without limitation, using Confidential
Information to induce or attempt to induce any Person to cease doing business or
not to commence doing business with the Company, or to solicit or assist in the
solicitation of the business of any customer for any products or services
competing with those products and services offered and sold by the Company.
C.    Additionally, Grantee agrees that, upon the earlier of either the written
request of the Company or upon termination of Grantee’s Employment, Grantee will
deliver to the Company all Confidential Information that Grantee has in
Grantee’s possession or control.
11.DISCLOSURE REQUIREMENTS. In order to avoid any ambiguity in connection with
the creation of any Work which Grantee claims is not covered by this Agreement,
Grantee agrees to disclose in writing to the Company complete details on any
Works that are devised, developed, designed, formulated or reduced to writing by
Grantee at any time while Grantee is or has been Employed by the Company. Such
disclosure shall be made promptly upon development, design or formulation with
respect to any Works created while Grantee is employed by the Company, and shall
be disclosed in writing pursuant to such form as the Company may from time to
time provide.


12.BUSINESS OPPORTUNITIES. For so long as Grantee is Employed by the Company,
Grantee will not, without the prior written consent of the Company (which
consent may be withheld by the Company in the exercise of its absolute
discretion), engage, directly or indirectly, in any business, venture or
activity that Grantee is aware or reasonably should be aware that the Company or
any affiliate of the Company is engaged in, intends at any time to become
engaged in, or might become engaged in if offered the opportunity, or in any
other business, venture or activity if the Company reasonably determines that
such activity would adversely affect the business of the Company or any
affiliate thereof or the performance by Grantee of any of Grantee’s duties or
obligations to the Company.


13.WITHHOLDING TAXES. The Company is entitled to withhold an amount equal to the
Company’s required minimum statutory withholding taxes for the respective tax
jurisdiction attributable to any share of common stock or property deliverable
in connection with the Restricted Stock. Grantee may satisfy any withholding
obligation in whole or in part by electing to have the Company retain shares of
the Restricted Stock having a Fair Market Value on the date of vesting equal to
the minimum amount to be withheld. Fair Market Value for this purpose shall be
the closing price for a share of the Company’s common stock on the last trading
day before the date of vesting.


14.OTHER RIGHTS. The grant of Restricted Stock does not confer upon Grantee any
right to continue in the employ of the Company and does not interfere with the
right of the Company to terminate Grantee’s employment at any time.


15.CLAWBACK AGREEMENT. In accordance with the Company’s clawback policy
applicable to executive officers of the Company, in the event Grantee is an
executive officer of the Company, then Grantee hereby agrees to reimburse the
Company for all or any portion of any bonuses or incentive or equity-based
compensation if the Compensation Committee of the Company’s Board of Directors
in good faith determines: (a) the payment or grant was based on the achievement
of certain financial results that were subsequently the subject of a material
financial restatement (other than as a result of a change in accounting
principles) and a lower payment or award would have occurred based upon the
restated financial results; or (b) Grantee engaged in fraud or intentional
misconduct related to the Company or its business. In each such instance, the
Company will, to the extent practicable and allowable under applicable law,
require reimbursement of any bonus or incentive or equity based compensation
awarded or effect the cancellation of any unvested or deferred stock awards
previously granted to Grantee in the amount by which Grantee’s bonus or
incentive or equity based compensation for the relevant period exceeded the
lower payment that would have been made based on the restated financial results,
or such other amount as determined by the Compensation





--------------------------------------------------------------------------------





Committee, provided that the Company will not be entitled to recover bonuses or
incentive or equity based compensation paid more than three years prior to the
date the applicable restatement is disclosed.


16.NOTICES. Any written notice under this Agreement shall be deemed given on the
date that is three business days after it is sent by registered or certified
mail, postage prepaid, addressed either to the Grantee at his/her address as
indicated in the Company’s employment records or to the Company at its principal
office. Any notice may be sent using any other means (including personal
delivery, expedited courier, messenger service, telecopy, ordinary mail or
electronic mail) but no such notice shall be deemed to have been duly given
unless and until it is actually received by the intended recipient.


17.NONTRANSFERABILITY. This Agreement and all rights hereunder are
nontransferable and nonassignable by the Grantee, other than by the last will
and testament of Grantee or the laws of descent and distribution, unless the
Company consents thereto in writing. Any transfer or attempted transfer except
pursuant to the preceding sentence shall be null and void and of no effect
whatsoever.


18.SECTION 83(b) ELECTION. Grantee may make an election to be taxed upon the
grant of his/her Restricted Stock under Section 83(b) of the Internal Revenue
Code of 1986, as amended. To effect such election, the Grantee must file an
appropriate election with the Internal Revenue Service within thirty (30) days
after the grant of the Restricted Stock and otherwise in accordance with the
applicable Treasury Regulations.


19.AMENDMENT. This Agreement may not be amended except by a writing signed by
the Company and Grantee.


20.HEIRS AND SUCCESSORS. This Agreement and all terms and conditions hereof
shall be binding upon the Company and its successors and assigns, and upon the
Grantee and his/her heirs, legatees and legal representatives.


21.INTERPRETATION. Any issues of interpretation of any provision of this
Agreement shall be resolved by the Compensation Committee of the Board of
Directors of the Company.


22.SEVERABILITY. The provisions of this Agreement, and of each separate section
and subsection, are severable, and if any one or more provisions may be
determined to be illegal or otherwise unenforceable, in whole or in part, the
remaining provisions, and any unenforceable provisions to the extent
enforceable, shall nevertheless be binding and enforceable.


23.GOVERNING LAW; JURISDICTION. All questions concerning the construction,
validity and interpretation of this Agreement shall be governed by and construed
according to the internal law and not the law of conflicts of the State of
Nevada. Each of the undersigned further agrees that any action or proceeding
brought or initiated in respect of this Agreement may be brought or initiated in
the United States District Court for the State of Nevada or in any District
Court located in Clark County, Nevada, and each of the undersigned consents to
the exercise of personal jurisdiction and the placement of venue in any of such
courts, or in any jurisdiction allowed by law, in any such action or proceeding
and further consents that service of process may be effected in any such action
or proceeding in the manner provided in Section 14.065 of the Nevada Revised
Statutes or in such other manner as may be permitted by law.  Each of the
undersigned further agrees that no such action shall be brought against any
party hereunder except in one of the courts above named.


24.WAIVER. The failure of the Company to enforce at any time any provision of
this Agreement shall in no way be construed to be a waiver of such provision or
any other provision hereof.


25.DEEMED SIGNATURE; COUNTERPARTS.  It is contemplated that the Grantee will
confirm his/her acceptance of the restricted stock grant evidenced hereby and
the terms of this Agreement by logging onto the Plan administrator’s website and
electronically indicating his/her acceptance. As the Grantee’s information on
the Plan administrator’s website is password protected, such acceptance shall be
deemed to be the Grantee’s acceptance absent Grantee’s ability to establish that
he/she did not accept this Agreement and that whoever indicated such acceptance
did so without the Grantee’s knowledge or acquiescence. Further, the acceptance
by Grantee of any benefits from the ownership of stock granted under this
Agreement (whether by voting the Restricted Stock, accepting dividends on the
Restricted Stock, selling any shares of Restricted Stock or otherwise) shall
also be deemed a confirmation by Grantee of his/her intent to be bound by the
terms of this Agreement. If this Agreement is physically signed (which is not
required), then it may be executed in any number of counterparts with





--------------------------------------------------------------------------------





the same effect as if all parties hereto had signed the same document, and all
counterparts shall be construed together and shall constitute one instrument. 
If this Agreement is physically signed (which is not required), this Agreement
may be executed by any party by delivery of a facsimile or pdf signature, which
signature shall have the same force as an original signature.  Any party which
delivers a facsimile or pdf signature shall promptly thereafter deliver an
originally executed signature to the other parties; provided, however, that the
failure to deliver an original signature page shall not affect the validity of
any signature delivered by facsimile or pdf.  A facsimile, pdf or photocopied
signature shall be deemed to be the functional equivalent of an original for all
purposes.


IN WITNESS WHEREOF, the Company has executed this Agreement as of day and year
first above written.




ALLEGIANT TRAVEL COMPANY




By: _______________________________


Its: _______________________________






The undersigned Grantee hereby accepts, and agrees to, all terms and provisions
of the foregoing Award.






Name:[Participant Name]


Signature: [Signed Electronically]


Date: [Acceptance Date]







